Case 2:19-cv-14146-KM-ESK Document 30-1 Filed 05/24/19 Page 1 of 1 PageID: 222




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


 LOUISIANA HEALTH SERVICE &                      Case No. : -cv-       -LMB-JFA
 INDEMNITY COMPANY D/B/A/ BLUE
 CROSS AND BLUE SHIELD OF
 LOUISIANA, and HMO LOUISIANA,
 INC., on behalf of themselves and all others
 similarly situated,

           Plaintiﬀs,

           v.

 JANSSEN BIOTECH, INC., JANSSEN
 ONCOLOGY, INC., JANSSEN
 RESEARCH & DEVELOPMENT, LLC,
 and BTG INTERNATIONAL LIMITED,

            Defendants.


                                     [PROPOSED] ORDER

        Before this Court is Defendants Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen

Research & Development, LLC, and BTG International Limited’s Joint Motion to Transfer Venue

to the District of New Jersey. Upon due consideration, and for good cause shown, the Court

GRANTS Defendants’ Motion and TRANSFERS the above-captioned case to the United States

District Court for the District of New Jersey.

        IT IS SO ORDERED.

Date:


                                                   The Honorable Leonie M. Brinkema
                                                   United States District Judge
